Citation Nr: 1147295	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  09-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a cervical spine disability, to include spondylosis of the cervical spine.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a bilateral foot disability, to include tinea pedis with onychocryptosis, hallux nails.

5.  Entitlement to service connection for a prostate disability, to include benign prostatic hypertrophy (BPH) with prostatitis, including due to herbicide exposure.

6.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Mr. Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1968 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In July 2005, the RO denied service connection claims for low back, cervical spine, right hip, prostate, and bilateral foot disabilities and PTSD.

During the pendency of the appeal, in a June 2008 decision, the RO granted the Veteran's claim for service connection for PTSD and assigned an initial 30 percent rating.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

In May 2008, the Veteran filed a TDIU claim.  The RO denied the claim in a March 2009 decision.  The Veteran filed a timely notice of disagreement and a timely substantive appeal following a statement of the case.  Thus, the issue of entitlement to TDIU is before the Board.  38 C.F.R. § 20.200.

The Board issued a September 2009 decision denying the service connection claims for disabilities of the low back, cervical spine, right hip, prostate, and bilateral foot.  

However, the Veteran's request for a Board hearing had not been fulfilled, and the Board granted a motion to vacate the decision in November 2009 and schedule the Veteran for a Board hearing.  Accordingly, the Veteran was afforded a January 2010 videoconference hearing before the undersigned Acting Veterans Law Judge addressing all issues listed on the title page; a transcript of the hearing is associated with the claims file.  

In April 2010, the Board remanded all claims listed on the title page to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  In March 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for low back, cervical spine, right hip, and bilateral foot disabilities; an initial rating higher than 30 percent for PTSD, and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent and credible evidence the Veteran has had prostate cancer or relating his current prostate disability to his active military service, including to his presumed herbicide exposure in Vietnam.


CONCLUSION OF LAW

A prostate disability was not incurred in or aggravated by the Veteran's military service and may not be presumed to have been incurred in service, including from herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA sent the Veteran letters in September 2004, March 2005, and in April 2008, satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1).  The letters informed him of the evidence required to substantiate his prostate claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The RO also provided March 2006 and April 2008 letters compliant with Dingess.  Since providing these VCAA notices, the AOJ has readjudicated the claim in the March 2011 SSOC, including considering the additional evidence received in response to the notice previously sent.  Therefore, any timing defect in the provision of the notice has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his prostate claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained service treatment records, VA treatment records and Social Security Administration (SSA) disability records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Moreover, the Board already remanded this claim in April 2010 for the AOJ to obtain outstanding VA treatment records and arrange for a VA examination and medical opinion on the etiology of the prostate disability.  The AOJ obtained recent VA treatment records.  The AOJ also arranged for an appropriate VA examination and medical opinion, provided in December 2010.  So there was compliance with these remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  

As mentioned, the AOJ arranged for a VA compensation examination for a medical nexus opinion concerning the cause of his prostate disability, in terms of whether it is attributable to his military service, including due to herbicide exposure.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  



II.  Analysis-Prostate Disability

The Veteran contends that he has a prostate disability due to Agent Orange exposure in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Malignant (i.e., cancerous) tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).


Diseases associated with exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1116(a)(1);
 38 C.F.R. § 3.307(a)(6).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing he or she was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (wherein the Federal Circuit Court clarified that service in the Republic of Vietnam requires service on the landmass or inland waterways of Vietnam).

Prostate cancer is the only prostate-related disability listed among the diseases associated with herbicide exposure for purposes of the presumption.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  Prostate cancer shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  See also McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Veteran's DD Form 214 confirms he served in the Republic of Vietnam during the Vietnam era.  It is presumed he was exposed to an herbicide agent (e.g., Agent Orange) while there.  38 C.F.R. § 3.307(a)(6), 3.313(a).  

At the outset, a review of his service treatment records and post-service treatment records shows he has never received a diagnosis of prostate cancer.  According to his VA treatment records, in approximately 2003, the Veteran was instead treated for an enlarged prostate, diagnosed specifically as benign prostatic hypertrophy (BPH).  The December 2010 VA examination similarly diagnosed hypertrophy (benign) of the prostate, without urinary obstruction, accounting for the Veteran's history of BPH with prostatitis.  The Veteran admitted he has never required a prostate biopsy or been diagnosed with prostate cancer.  

The Veteran's currently diagnosed prostate disability of BPH is not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Rather, prostate cancer is the only prostate disability on this list.  Id.  To emphasize, he does not have a diagnosis for prostate cancer.  So 38 C.F.R. § 3.309(e) is inapplicable to his claim, precluding the possibility of establishing service connection due to herbicide exposure on a presumptive basis.  

The Board therefore next turns to consideration of possible entitlement to service connection for the prostate disability on a direct-incurrence basis, but finds the claim is lacking in this other respect as well.

There is no objective indication the Veteran had any prostate disability during his service.  His service treatment records are completely unremarkable for any complaint, treatment, or diagnosis of a prostate disorder during his active duty military service.  


Although it is presumed that he was exposed to a toxic herbicide while in the Republic of Vietnam, there still has to be some competent and credible evidence that his current prostate disability is attributable to that exposure.  Here, there is no evidence etiologically linking his current prostate condition to his military service, including as due to his presumed exposure to herbicides.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

As mentioned, the AOJ arranged for a pertinent VA examination and medical opinion in December 2010, upon remand by the Board.  The Veteran reported to the examiner that he developed difficulty with urination after his discharge from service, in approximately 1970 (within a year of separation from active duty).  After seeking treatment from a physician, he was treated with antibiotics for a urinary tract infection, but asserts that the condition returned intermittently.  The examiner concluded that the Veteran's prostatitis is not caused by or a result of active service, to include exposure to herbicide agents during service.  The examiner reasoned that a review of the current medical literature shows that exposure to herbicides has been linked to prostate cancer (which this Veteran does not have) but no link to prostatitis which has a known bacterial etiology.  The examiner added that a review of the medical literature shows that there is no known exact cause for BPH.  
The examiner also noted that review of his claims file revealed no complaints of prostatitis while in service and the May 1969 separation physical was silent for prostatitis.  

The Board accords great probative weight to the VA examiner's opinion since it is based on an accurate factual premise, and offers clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  


The Board has considered the Veteran's lay statements in support of the claim.  
The type of prostate disorder the Veteran has, an enlarged prostate/BPH, is not the type of condition that is readily amenable to lay diagnosis or probative opinion on its etiology.  The Board finds the Veteran is not competent to proffer a lay opinion on whether his currently diagnosed prostate disability is attributable to an event during his military service like exposure to Agent Orange in Vietnam.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  This is a complex medical determination that necessarily requires medical expertise beyond the scope of mere lay observation or opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (indicating certain claimed disabilities, such as rheumatic heart disease, are not conditions readily amenable to lay diagnosis or probative comment on etiology).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against this claim and there is no doubt to be otherwise resolved.  As such, the appeal is denied. 

ORDER

Service connection for a prostate disability, including as due to exposure to herbicides, is denied.


REMAND

Addendum Opinion for PTSD and TDIU

Upon prior remand by the Board in April 2010, the AOJ arranged for a VA examination in December 2010 to assess the current severity of his service-connected PTSD.  The Board finds the examination report did not comply with the Board's remand directive, since it lacks necessary objective comment on potential occupational impairment attributable solely to the service-connected PTSD.  A remand by the Court or the Board confers on a Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  A Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The Veteran reported to the December 2010 VA examiner that he had previously worked as a truck driver and foreman in a trucking company; later he ceased employment due to low back and leg problems.  It appears the Veteran has not worked since 2003, but the examiner failed to objectively comment on whether his PTSD, in particular, produces any occupational impairment.  Thus, the December 2010 examination report was inadequate for resolving the claim for a higher initial rating for his service-connected PTSD and entitlement to a TDIU.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board requests the December 2010 VA examiner to provide an addendum opinion to clarify the extent, if any, of occupational impairment due specifically to the Veteran's service-connected PTSD.  Medical comment on this matter is pertinent both to his claims for a higher initial rating for PTSD and for entitlement to a TDIU.  When entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  

Addendum Opinions for Low Back, Cervical Spine, Right Hip, and Bilateral Foot Disabilities

In April 2010, the Board found it necessary to remand these claims so the Veteran could undergo a VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his current low back, cervical spine, right hip, and bilateral foot disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The AOJ arranged for this type of VA examination and medical opinion in December 2010.  However, the Board finds the December 2010 examination report did not comply with the Board's remand directives.  See Stegall, 11 Vet. App. at 268; D'Aries, 22 Vet. App. at 105.

Here, the December 2010 VA examiner's medical opinion is inadequate for resolving the etiology of these disabilities.  See Barr, 21. Vet. App. at 303.  
The examiner expressed negative opinions regarding the relationship of these disabilities to active service.  In doing so, the examiner appeared to rely largely on the absence of medical treatment, especially due to lack of indication of these disabilities in the service treatment records, and also for many years in the post-service treatment records.  Importantly, though, the physician failed to give due consideration to the Veteran's competent account of pain symptomatology since service.  See Davidson, 581 F.3d at 1316 (Fed. Cir.2009) (expressly rejected the view that "competent medical evidence is required...[when] the determinative issue involves either medical etiology or a medical diagnosis."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Ultimately, the examiner provided narrow medical findings and did not account for, and/or consider, the pertinent lay evidence of record.  See Nieves- Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  The AOJ must arrange for another VA examination to provide adequate findings, based upon a thorough review of the evidentiary record, and with supporting rationale.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request an addendum opinion from the December 2010 VA examiner concerning the extent, if any, of occupational impairment due solely to the Veteran's service-connected PTSD.  The examiner should comment on whether the Veteran's service-connected PTSD, in particular, affects his ability to obtain or maintain substantially gainful employment.  The examiner should specifically state whether it is as likely as not that the impairment from the Veteran's service connected PTSD is sufficient to preclude him from substantial employment without consideration of the affects of his nonservice connected disabilities. 

2.  Schedule the Veteran for another VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his claimed lumbar spine, right hip, cervical spine, and bilateral foot disabilities. It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should respond to the following:

(a)  Please identify all disabilities associated with the lumbar spine, right hip, cervical spine, and feet.  

(b)  For the claimed cervical spine and bilateral foot disabilities, the examiner must state whether it is at least as likely as not (a 50% or higher degree of probability) that any presently diagnosed disability is etiologically related to strenuous activity during active service.  

(c)  For the claimed low back and right hip disabilities, the examiner must opine as to whether there is clear and unmistakable evidence (evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable) that the Veteran had a chronic low back and/or right hip disability prior to service; for instance, as reflected in his complaints of back pain on the Report of Medical History obtained at the time he entered service and his reports of pre-service right hip pain at the July 2007 RO hearing.  If the examiner determines a chronic low back and/or right hip disability preexisted service, the examiner should then state whether there is clear and unmistakable evidence showing that each disability did not increase in severity during active service.  The opinion should be expressed in terms of "clear and unmistakable" and not "clear and convincing" or any other standard. 

If a chronic low back and/or right hip disability is not found to preexist service, then the examiner must express an opinion as to whether whether it is at least as likely as not (a 50% or higher degree of probability) that any presently diagnosed disability is etiologically related to service.  

In making these determinations, the examiner must specifically acknowledge and discuss any evidence regarding the occurrence of in-service complaints as reported by the Veteran, as well as his testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  Reasons and bases as to why or why not the Veteran's statements and testimony regarding continuity of symptomatology are consistent with medical science should be provided.  

Consider also that the mere absence of documented treatment for pain during service and since, such as would be reflected in treatment records, cannot be the sole basis for concluding the Veteran has not continuously experienced these symptoms, as he is alleging, although this is evidence to be considered in making this ultimate determination.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board ultimately will have the responsibility of assessing the probative value of the Veteran's lay testimony concerning both the competency and credibility of the lay testimony.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The examiner must provide a complete rationale for all opinions and conclusions reached, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

3.  To help avoid future remand, the RO/AMC must ensure that all requested action has been accomplished (to the extent possible) in compliance with this remand.  The examiners should be provided with a copy of the remand portion of this decision.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Then readjudicate these remaining claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him an SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


